202 F.2d 640
LIETO,v.ELLIS.
No. 14285.
United States Court of Appeals Fifth Circuit.
March 17, 1953.Rehearing Denied April 27, 1953.

Joseph F. Lieto, in propria persona.
Willis E. Gresham, Asst. Atty. Gen. of Tex., John Ben Shepperd, Atty. Gen. of Tex., for appellee.
Before HUTCHESON, Chief Judge, and HOLMES and RIVES, Circuit Judges.
PER CURIAM.


1
This is an appeal from a final order entered by a court of the United States in a habeas corpus proceeding where the detention complained of arises out of process issued by a state court.


2
In addition to denying the petition for the writ, the district judge declined to issue the certificate of probable cause which, under Sec. 2253, Title 28 U.S.C.A., is a judicial prerequisite to such an appeal.


3
Matters standing thus, the judges of this court have examined the record for themselves, and the court and each individual judge being of the opinion that there exists no probable cause for an appeal and declining to issue such a certificate, the appeal is dismissed.